DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/03/2020 and 01/06/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Reason For Allowance

1.	Claims 1-10, 12, 14 and 15 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a catadioptric medical imaging system for observing an inside wall of a surgical cavity, the catadioptric medical imaging system comprises a correction module adapted to correct distortion of the catoptric mirror; and an image processor, wherein the correction module is a part of the image processor; (claim 12) a catadioptric medical imaging system for observing an inside wall of a surgical cavity, the catadioptric medical imaging system comprises a correction module adapted to correct distortion of the catoptric mirror, wherein the correction module  comprises correction optics arranged between the camera device  

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TUYEN TRA/Primary Examiner, Art Unit 2872